I fully concur. I wish, however, to add this: As seen in section 9171, a warrant must be signed by the judge and attested by the clerk and delivered to the sheriff. That is the sheriff's warrant and authority to execute the judgment. In that warrant must be stated the conviction and judgment, and a day appointed not less than 30 nor more than 60 days from the date of the judgment on which the judgment is to be executed. Such a warrant was signed, attested, and delivered. Because of the proceedings recited in the opinion of Mr. Justice Frick, that warrant became functus officio. To legally execute the judgment it thus became necessary to issue a new warrant. A new warrant was issued. I think it was required to contain all that was required to be in the first warrant which ceased to have validity or power. True, in it could not be stated an appointed time not less than 30 nor more than 60 days from the date of the judgment, for that time, because of the stated proceedings, had long passel. However, it is not reasonable to suppose that it was the intention of the Legislature to restrict and *Page 21 
within stated limitations to prescribe an appointed time of the execution when the first warrant is signed and delivered, but when the execution of the judgment is thereafter stayed beyond 60 days from the date of the judgment, as it here was, and it hence became necessary to issue, sign, and deliver a new warrant, that the court was authorized to fix or appoint any time however short or long for the execution of the judgment. I think such an interpretation does not reflect the legislative intent of the two sections when considered together as they must be. To look alone to the literal language of section 9181, that the court "must make an order that the sheriff execute the judgment at a specified time" and from it alone reach the conclusion that since no time is there prescribed the court in its discretion may fix any time however short or long, is, as I think, to exclude other language and phrases of the statute with respect to the subject, and to stick to the bark and not to the pith of it. In the interpretation or construction of statutes the controlling factor, of course, is to ascertain the intention and meaning of the Legislature. Its intention constitutes the law. Primarily that intention is determined from the language of the statute itself, and where the language is plain and unambiguous and conveys a clear and definite meaning the statute must be given that meaning; but when the intention of the statute is plainly discernible from its provisions, that intention is as obligatory as the letter of the statute, and will prevail over the strict letter of it. A thing which is within the letter of the statute is, nevertheless, not within the statute unless it be within the intention of the Legislature. This is but another way of saying that every statute should be expounded, not according to the letter, but to the meaning of it as gathered from all of its provisions. So considering the statute, I think the court exceeded its jurisdiction, and that its order in such respect should be annulled. *Page 22